      Case 4:18-cv-00137-MW-CAS Document 75 Filed 01/22/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA

NATIONAL RIFLE ASSOCIATION
OF AMERICA, Inc., et al.,

      Plaintiffs,

      v.                                         CASE NO.: 4:18-cv-137-MW/CAS

RICK SWEARINGEN, in his official
capacity as Commissioner of the
Florida Department of
Law Enforcement, et al.,

     Defendants.
________________________________/

                        NOTICE OF TRIAL CONFLICT

      Counsel for Plaintiffs notice this Court and all parties of a potential trial

conflict and state the following in support thereof:

      The Amended Scheduling and Mediation Order (Dkt. 72) requires that “[a]

party with a conflict during that trial period [October 19, 2020] must file a notice

within 14 days of the date of this order.”

      Lead counsel for Plaintiffs in the above-referenced case, John Parker Sweeney

and James Wallace Porter, III, are counsel for Plaintiffs in Chambers, et al. v. City

of Boulder, Case No. 18CV30581, District Court, Boulder County, Colorado.

Chambers, et al. v. City of Boulder was previously set for a five day jury trial on the

trailing docket for the week of October 26, 2020. Counsel has been advised that the


                                             1
      Case 4:18-cv-00137-MW-CAS Document 75 Filed 01/22/20 Page 2 of 3




Court will contact counsel the preceding week concerning the specific date and time

that the trial will begin.

       Counsel will keep the Court apprised of the potential conflict.

       Dated: January 22, 2020

                                       Respectfully submitted,

                                       /s/Eliot B. Peace

                                       John Parker Sweeney
                                       James W. Porter, III
                                       Marc A. Nardone
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       1615 L Street, NW
                                       Washington, DC 20036
                                       Tel: (202) 393-7150
                                       jsweeney@bradley.com
                                       jporter@bradley.com
                                       mnardone@bradley.com
                                       (Admitted Pro Hac Vice)

                                       Eliot B. Peace (FBN: 124805)
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       100 N. Tampa Street, Suite 2200
                                       Tampa, FL 33602
                                       Telephone: (813) 559-5500
                                       epeace@bradley.com

                                       Counsel for Plaintiffs




                                          2
     Case 4:18-cv-00137-MW-CAS Document 75 Filed 01/22/20 Page 3 of 3




                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 22, 2020, I electronically filed the
foregoing document with the Clerk of Court using CM/ECF, which will provide
electronic service to all counsel of record.

                                         /s/Eliot B. Peace

                                         Counsel for Plaintiffs




                                     3
